NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND ARTHUR GENTILE,                         No.    18-16590

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00943-DAD-EPG

 v.
                                                MEMORANDUM*
U.S. FEDERAL MARSHAL,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Federal prisoner Raymond Arthur Gentile appeals pro se from the district

court’s judgment dismissing his action brought under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A.

Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We affirm.

      The district court properly dismissed Gentile’s action because Gentile failed

to allege facts sufficient to state a plausible deliberate indifference claim against a

proper defendant. See FDIC v. Meyer, 510 U.S. 471, 472 (1994) (federal agencies

are not proper defendants in a Bivens action).

      The district court did not abuse its discretion by denying further leave to file

an amended complaint because amendment would be futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that district court may deny leave to amend

where amendment would be futile).

      AFFIRMED.




                                           2